DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (US 2001/0029315) in view of Honda (US 2017/0252091) and in further view of Fraasch et al. (US 2018/0228528).
Regarding claim 1, Sakurai teaches a method for controlling an output of an energy module (see [0169]-[0175]) of a modular energy system (see modular system having interchangeable section and instruments in Figs. 12 and 13), the energy module comprising a plurality of energy sources (see high-frequency generator 65 and ultrasonic generator 75, Fig. 12) and a plurality of ports coupled to the plurality of energy sources (see 94a and 95a treated as port A, 94b and 95b treated as port B, and 94c and 95c treated as port C each being coupled to generators 65 and 75; [0165] and Fig. 13), each of the plurality of energy sources configured to generate a drive signal (see respective energies applied to the instruments along the output lines, [0172]) at a frequency range (see ultrasonic frequency for generator 75 and high-frequency range for generator 65), each of the plurality of ports configured to drive an energy modality for a surgical instrument connected thereto according to each drive signal (see ultrasound and high-frequency outputs 94a and 95a of port A, 94b and 95b of port B, and 94c and 95c of port C, Figs. 12 and 13), the method comprising: determining the surgical instrument is connected to a first port of the plurality of ports (see determination of the port for which the instrument to be used is connected to via the control unit 105 from the signal induced from the selection of the respective selection switch 96a, 96b, 96c for the ports, any one of the ports can be considered as a “first port”; [0172]-[0173], Figs. 12 and 13); selectively coupling an energy source of the plurality of energy sources to the first port (see opening and closing of respective switching relays, [0172]-[0173]; see also switching relays 120, 121, and 123, Fig. 13); and controlling the energy source to deliver the drive signal for driving the energy modality to the surgical instrument through the first port (see propagation of ultrasonic energy and high-frequency energy, [0172]-[0173]). However, Sakurai is silent with regard to the energy sources comprising a plurality of amplifiers as claimed and detecting that the amplifier is inadvertently delivering the drive signal for driving the energy modality to a second port of the plurality of ports.
Honda teaches an electrosurgical device (see energy treatment device 11, Fig. 1) comprising an energy module (see switch portion 32 and amplifier circuits 26, 27, and 28; Fig. 1) including a plurality of amplifiers (see amplifier circuits 26, 27, and 28; Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy sources of the energy module as taught by Sakurai to comprise a plurality of amplifiers that are coupled and controlled as claimed in light of Honda, the motivation being to provide the advantage of properly amplifying the electric current for driving the ultrasonic and high-frequency outputs (see Honda: [0027]). However, Sakurai in view of Honda fails to teach detecting that the amplifier is inadvertently delivering the drive signal for driving the energy modality to a second port of the plurality of ports.
Fraasch teaches an electrosurgical device (see Fig. 1) comprising a processing unit configured to verify pathway signal integrity including detection of a partial or complete short circuit (see [0055]) and when a fault is detected, prevent ablation energy from being delivered to the damaged portion of the device (see [0011] and [0055]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Sakurai in view of Honda to have included detecting whether a fault condition is occurring where the drive signal is inadvertently being delivered to the second port; and in the fault condition, deactivating and decoupling the amplifier in light of Fraasch, the motivation being to provide the additional advantage of increasing patient safety, verifying signal pathway integrity, and notifying the user of any damage that occurs (see Fraasch: [0055]).
Regarding claim 5, Sakurai in view of Honda further teaches wherein: the surgical instrument comprises a first surgical instrument (see Sakurai: scissors-like handpiece 67 connected to ultrasound and high-frequency outputs 94a and 95a of port A, [0172]); the port comprises a first port (see port A as defined above); and the second port configured to be connected to a second surgical instrument (see Sakurai: rod-like handpiece 68 connected to 94b and 95b of port B, [0173]).
Regarding claims 6, 13 and 14, the combination of Sakurai in view of Honda and Fraasch further teaches these limitations as already addressed in the obviousness rationale for combining Fraasch as applied to claim 1 above.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai in view of Honda, Fraasch, and in further view of Shimizu (US 2009/0131929).
Regarding claims 2 and 3, Sakurai in view of Honda and Fraasch teaches the limitations of claim 1, however fails to teach wherein the energy modality comprises monopolar electrosurgical energy and wherein: the plurality of ports further comprises a third port coupled to the amplifier, the third port configured to be connected to a monopolar return pad configured to serve as an electrical ground for the monopolar electrosurgical energy.
Shimizu teaches a combination ultrasonic and high-frequency device system (see Figs. 19-20) comprising a first port (see positive terminal that handpiece cable 15a is connected to, Fig. 19) and another port connected to the high-frequency source (see negative terminal that handpiece cable 15b is connected to, Fig. 19) configured to be connected to a monopolar return pad configured to serve as an electrical ground for monopolar electrosurgical energy (see grounding pad 44 connected to the negative terminal via handpiece cable 15b and configured to serve as an electrical ground for the positive signals flowing the positive terminal; [0253], Fig. 19). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high-frequency amplifier and plurality of ports as taught by Sakurai in view of Honda and Fraasch to utilize monopolar electrosurgical energy and have added an extra (third) port for connecting the amplifier to a grounding pad as claimed in light of Shimizu, since the modification would have only resulted in the use of known prior art elements in a known manner for the predictable result of configuring the system into a monopolar electrosurgical device as desired for a particular procedure (see Shimizu: [0252]-[0253]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai in view of Honda, Fraasch, Shimizu, and in further view of Dunning (US 2017/0319259).
Regarding claim 4, Sakurai in view of Honda, Fraasch, and Shimizu teaches the limitations for claim 3, however Sakurai in view of Honda and Shimizu fails to teach wherein the energy module further comprises an isolation transformer coupling the first port and the second port to the amplifier.
Dunning teaches an electrosurgical system (see Fig. 3) comprising a monopolar device (see monopolar electrosurgical instruments 20’ and 20’’, Fig. 3) connected to a first port (see active terminal 230; [0031], Fig. 3) and a return electrode pad (see return pad 26, Fig. 3) connected to another port (see return terminal 232; [0031], Fig. 3), wherein an isolation transformer couples the first port and the second port (see isolation transformer 229; [0035], Fig. 3) to an amplifier (see power converter 228; [0037], Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second ports as taught by Sakurai in view of Honda, Fraasch, and Shimizu such that the first and second ports were coupled to the amplifier through an isolation transformer in light of Dunning, since the modification would have only resulted in the use of known prior art elements in a known manner for the predictable result of providing additional safety through galvanic isolation between the power source and the load provided by the isolation transformer.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai in view of Honda.
Regarding claim 7, Sakurai teaches a method for controlling an output of an energy module (see [0169]-[0175]) of a modular energy system (see modular system having interchangeable section and instruments in Figs. 12 and 13), the energy module comprising a plurality of energy sources (see high-frequency generator 65 and ultrasonic generator 75, Fig. 12), a plurality of ports coupled to the plurality of energy sources (see 94a and 95a treated as port A, 94b and 95b treated as port B, and 94c and 95c treated as port C each being coupled to generators 65 and 75; [0165] and Fig. 13), and a relay assembly (see switching relays 120, 121, and 123, Fig. 13), each of the plurality of energy sources configured to generate a drive signal (see respective energies applied to the instruments along the output lines, [0172]) at a frequency range (see ultrasonic frequency for generator 75 and high-frequency range for generator 65), each of the plurality of ports configured to drive an energy modality for a surgical instrument connected thereto according to each drive signal (see ultrasound and high-frequency outputs 94a and 95a of port A, 94b and 95b of port B, and 94c and 95c of port C, Figs. 12 and 13), the method comprising: controlling a first energy source of the plurality of energy sources to deliver a first drive signal to the surgical instrument connected to a port of the plurality of ports (see ultrasonic energy propagated through port A, [0172]); controlling the relay assembly to selectively couple a second energy source of the plurality of sources to the port (see connection of high-frequency source 65 via selective closure of the relay 120; [0172], Fig. 13); and controlling the second amplifier to deliver a second drive signal to the surgical instrument connected to the port (see high-frequency energy propagated through port A, [0172]). However, Sakurai is silent with regard to the energy module comprising a plurality of amplifiers as claimed and controlling a third amplifier of the plurality of amplifiers to deliver a third drive signal to the surgical instrument connected to the port.
Honda teaches an electrosurgical device (see energy treatment device 11, Fig. 1) comprising an energy module (see switch portion 32 and amplifier circuits 26, 27, and 28; Fig. 1) including a plurality of amplifiers (see amplifier circuits 26, 27, and 28; Fig. 1) wherein the amplifiers are each respectively responsible for generating ultrasonic energy, high-frequency energy, and heat energy (see [0030]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the energy sources as taught by Sakurai to comprise a plurality of amplifiers that are coupled and controlled as claimed in addition to controlling a third amplifier of the plurality of amplifiers to deliver a third drive signal to the surgical instrument connected to the port in light of Honda, the motivation being to provide the advantage of properly amplifying the electric current for driving ultrasonic, high-frequency, and thermal outputs for a surgical instrument when required by the surgical instrument (see Honda: [0027] and [0030]).
Regarding claim 11, the claim recites substantially similar limitations as those already addressed above in the rejection of claim 5 and is rejected under substantially similar rationale as that applied for claim 5.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai in view of Honda and in further view of Shimizu.
Regarding claims 8 and 9, the claims recite substantially similar limitations as those already addressed above in the rejection of claims 2 and 3, and is rejected under substantially similar rationale as that applied for claims 2 and 3.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai in view of Honda, Shimizu, and in further view of Dunning.
Regarding claim 10, the claim recites substantially similar limitations as those already addressed in claim 4 above, and is rejected under substantially similar rationale as that applied above in the rejection of claim 4.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sakurai in view of Honda and in further view of Fraasch.
Regarding claim 12, Sakurai in view of Honda teaches the limitations of claim 11, however Sakurai in view of Honda fails to teach determining whether a fault condition is occurring where the second drive signal is being delivered to the second port; and in the fault condition, deactivating the amplifier.
Fraasch teaches an electrosurgical device (see Fig. 1) comprising a processing unit configured to verify pathway signal integrity including detection of a partial or complete short circuit (see [0055]) and when a fault is detected, prevent ablation energy from being delivered to the damaged portion of the device (see [0011] and [0055]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Sakurai in view of Honda to have included determining whether a fault condition is occurring where the second drive signal is being delivered to the second port; and in the fault condition, deactivating the amplifier in light of Fraasch, the motivation being to provide the additional advantage of increasing patient safety by verifying signal pathway integrity and notifying the user of any damage that occurs (see Fraasch: [0055]).
Response to Arguments
Applicant’s arguments filed 20 June 2022 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 20 June 2022 directed to claim 7 have been fully considered but they are not persuasive.
In response to applicant's argument that Honda fails to teach or suggest delivering a first, second, and third drive signal to a surgical instrument connected to a port of an energy module and fails to teach selectively coupling a second amplifier to a port (see Remarks pgs. 8-9), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Sakurai is relied upon for selectively coupling different energy sources to a surgical instrument connected to a port and Honda is relied upon for the teaching and suggestions for including individual amplifiers for three different energy sources to provide proper amplification for energy as needed by the surgical instrument capabilities. The combination does not rely on bodily incorporation of the specific switching circuit as taught by Honda into the switching circuit of Sakurai as argued by applicant.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794                                                                                                                                                                                                        


/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794